Title: From Thomas Jefferson to Andrew Smith, 19 October 1820
From: Jefferson, Thomas
To: Smith, Andrew


Sir
Monticello
Oct. 19. 20.
I avail my self of the first moment it has been in my power to inclose you an order for the 68. D 78 which has been due to you so long, with interest from June 18th 1819. the date of the account—I will not repeat the explanations of my letter of Sep. 5—but am not the less sensible of my own delinquency nor of your indulgence, with which assurance be pleased to accept that of great esteem and respect.Th: Jefferson